                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

THOMAS GOLLADAY,

       Plaintiff,

v.                                                              Case No: 8:19-cv-2344-T-36TGW

RYMAN CONSTRUCTION, INC. and
KEVIN RYMAN,

      Defendants.
___________________________________/

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Thomas G. Wilson on February 11, 2020 (Doc. 19). In the Report and

Recommendation, Magistrate Judge Wilson recommends that the Court grant the parties' Joint

Motion to Approve Settlement and for Dismissal with Prejudice (Doc. 18). All parties were

furnished copies of the Report and Recommendation and were afforded the opportunity to file

objections pursuant to 28 U.S.C. § 636(b)(1).     No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 19) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (2)     The parties’ Joint Motion to Approve Settlement and for Dismissal with Prejudice

               (Doc. 18) is GRANTED.            The Settlement Agreement (Doc. 18 - Ex. 1) is
            APPROVED, as it constitutes a fair and reasonable resolution of a bona fide

            dispute.

      (3)   This action is DISMISSED, with prejudice.

      (4)   The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED in Tampa, Florida on February 26, 2020.




Copies to:
The Honorable Thomas G. Wilson
Counsel of Record




                                              2
